


EXECUTION VERSION


MASTER NETTING, SETOFF, CREDIT AND SECURITY AGREEMENT


WASHINGTON, IA


THIS MASTER NETTING, SETOFF, CREDIT AND SECURITY AGREEMENT (the “Master
Agreement”) is dated as of October 12, 2011, by and between Iowa Renewable
Energy, LLC, an Iowa limited liability company (“Producer”), and Gavilon, LLC, a
Delaware limited liability company (“Gavilon”).


RECITALS:


(a)
Producer and Gavilon are Parties to a certain Feedstock Supply Agreement
(“Feedstock Agreement”) and a certain Biodiesel Sale and Purchase Agreement
(“Biodiesel Agreement”), each of even date herewith (collectively, the “Supply
Agreements”).



(b)
The Supply Agreements require each Party to make payment to, and to perform
various supply and other obligations for, the other Party.



(c)
Each Party desires to have the right to setoff, net and terminate the
transactions under the Supply Agreements in accordance with the terms thereof
and hereof, and this Master Agreement is entered into in reliance on the
Parties' agreements herein.



(d)
The Parties further desire to set forth and establish certain credit and
security obligations required in connection with the Supply Agreements.



AGREEMENT:


NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants set forth herein, Gavilon and Producer mutually agree as follows:


1.Netting of Payments.


1.1
Due Dates; Payment Dates. Payments for Feedstock shall be deemed due from
Producer on the fifteenth (15th) day after delivery to Producer's plant.
Payments for Biodiesel shall be deemed due from Gavilon on the day of delivery
into Gavilon's transport vessel. Any amounts owed by the Parties pursuant to the
Supply Agreements and which are deemed due during each week (Monday through
Sunday) shall be payable on the following Wednesday (each a “Payment Date”). If
any Payment Date falls on a Holiday, payment shall be made on the preceding
banking day.”



1.2
Netting Statements. Each Monday Gavilon shall provide Producer with a netting
statement which identifies the Parties' respective payment obligations under the
Supply Agreements during the prior week (the “Netting Statement”), and the
difference of the greater amount owed by either Party less the amount owed by
the other Party (the “Net Settlement”). The Net Settlement shall be paid by the
Party owing the greater amount. Payment shall be made via wire transfer to the
other Party on the applicable Payment Date. The Applicable Payment Date for
finished biodiesel shall be as described in Item 1.1 as above.



1.3
Disputed Amounts. Producer shall promptly notify Gavilon of any disputes it may
have upon the receipt of each Netting Statement. If any portion of the Net
Settlement remains subject to dispute as of an applicable Payment Date, the
disputed amount shall nonetheless be paid and then resolved pursuant to the
terms of the applicable Supply Agreement and this Agreement. Any refund or
additional amounts owed by either Party to the other Party shall be promptly
paid upon resolution of the dispute.



2.Credit and Security Requirements.


2.1
Representations, Warranties and Covenants. Each of Producer and Gavilon
represents, warrants and covenants to the other that:







--------------------------------------------------------------------------------




(a)
It is not relying upon any representations of the other Party other than those
expressly set forth in this Master Agreement, the Supply Agreements or any
confirmation issued pursuant thereto;



(b)
It has entered into this Master Agreement with a full understanding of the
material terms and risks of the same, and it is capable of assuming those risks;



(c)
The Parties agree that this Master Agreement, the Supply Agreements, and the
transactions thereunder form a single integrated agreement. Each Party has
received consideration hereunder for its agreement to treat each of the Supply
Agreements and this Master Agreement as one integrated agreement; and



(d)
Except as set forth in Section 4.2, or pursuant to the Consent to Collateral
Assignment of Contracts and Agreements and Intercreditor Agreement dated October
12, 2011 between Gavilon and MLIC Asset Holdings, LLC (the “Consent Agreement”),
it has not assigned, transferred, created or permitted to exist any lien or
other encumbrance on, or otherwise disposed of, or purported to assign,
transfer, create or permit to exist any lien or other encumbrance on, or
otherwise dispose of, any of its rights to any amounts that may be owed to it
under the Supply Agreements to any third party, and covenants that, so long as
this Master Agreement is in effect, it will not assign, transfer, create or
permit to exist any lien or other encumbrance on, or otherwise dispose of or
purport to assign, transfer, create or permit to exist any lien or other
encumbrance on, or otherwise dispose of, any of its rights to any amounts that
may be owed to it under the Supply Agreements, to any third party.



2.2
Additional Security. Producer hereby grants to Gavilon a first priority
continuing security interest in all right, title and interest held by Producer
in, to and under all transactions (subject to clause 4.2(a)) arising under the
Supply Agreements including payment intangibles and other contract rights,
receivables and other proceeds arising therefrom. By executing this Master
Agreement Producer authorizes Gavilon to file such financing statements and
notices as Gavilon deems appropriate to perfect such security interest. It is
understood that the transactions entered into under the Supply Agreements are
based on and subject to, market volatility and other factors as well as
Producer's credit standing. Consequently, such factors may necessitate that
Producer provide security in an amount determined by Gavilon in its reasonable
discretion or otherwise provide adequate assurances of Producer's ability to
perform all of its obligations under the Supply Agreements. Gavilon acknowledges
that additional security may be limited by Producer's existing creditors and may
require such creditors' prior approval.



2.3
Financial Information. If requested by Gavilon, Producer shall deliver within
one hundred twenty (120) days following the end of each fiscal year, a copy of
its (or its guarantor's) annual report containing audited consolidated financial
statements for such fiscal year certified by independent certified public
accountants. In all cases the statements shall be for the most recent accounting
period and prepared in accordance with generally accepted accounting principles,
consistently applied; provided, however, should any such statements not be
available timely due to a delay in preparation or certification, such delay
shall not be considered a default so long as Producer diligently pursues the
preparation, certification and delivery of the statements.



3.Termination/Remedies/Settlement. Upon the occurrence of a termination event
set forth in the Feedstock Agreement or the Biodiesel Agreement, or upon a
default of any obligation under this Master Agreement, the non-defaulting Party
shall immediately have the right to (i) withhold and retain any payments and/or
suspend performance for transactions under the applicable Supply Agreement; and
(ii) retain and apply any security delivered by the defaulting Party against
amounts owed to the non-defaulting Party. Notwithstanding the foregoing, if
feedstock has been delivered under the Feedstock Agreement for processing and
invoiced to Producer, the Parties shall be obligated to satisfy their respective
obligations under this Agreement and the Biodiesel Agreement with regard to any
outstanding purchase orders for the corresponding biodiesel. The non-defaulting
Party shall upon termination calculate the amounts then owed under the Supply
Agreements and, by netting and setoff, determine the single amount payable by
one Party hereunder. The defaulting Party shall be provided with a statement
showing (in commercially reasonable detail) the calculation of this final net
settlement amount (“Final Net Settlement Amount”). Such Final Net Settlement
Amount shall be immediately payable by the Party from whom such payment is due.
A Party's exercise of rights hereunder shall be without prejudice to any other
or further exercise of rights or remedies which such Party may possess,
including, but not limited to, the right to maintain an action for breach of
contract.


4.Miscellaneous.


4.1
Term. This Master Agreement shall commence on the date hereof and continue in
effect until the Supply Agreements have been terminated and all amounts owing
thereunder shall have been fully and indefeasibly paid.





--------------------------------------------------------------------------------




4.2
Assignment. Except as set forth herein, neither Party may assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other Party. A change in fifty percent (50%) or more in the ownership of
either Party shall be construed to be an assignment for purposes of this Section
4.2. The above notwithstanding, (a) Producer may assign its rights to receive
any Net Settlement or Final Net Settlement Amount to a lender that first
executes the Consent Agreement, and (b) Gavilon may, without the need for
consent from Producer: (i) transfer, sell, pledge, encumber or assign this
Agreement in connection with any financing or other financial arrangements; (ii)
transfer or assign this Agreement to an affiliate as long as the affiliate is at
least as creditworthy as Gavilon; or (iii) transfer or assign this Agreement to
an entity succeeding to all or substantially all of the assets of Gavilon by way
of merger, reorganization or otherwise. In the event the Plant is sold by
Producer, Producer shall assign this Master Agreement to the purchaser of the
Plant and require the purchaser to assume all of Producer's obligations
hereunder, provided that such purchaser is reasonably acceptable to Gavilon.
Except as provided in the Consent Agreement, no such assignment shall affect the
rights or obligations of the Parties (including those with respect to netting
and setoff) under this Agreement or any Confirmed Orders. It is further agreed
that no such assignment shall be permitted unless the Supply Agreements are
similarly assigned in accordance with their terms.



4.3
Notices. Any written notices required hereunder shall be given in accordance
with the terms of the Supply Agreements.



4.4
Inurement. This Master Agreement will inure to the benefit of and be binding
upon the respective successors and permitted assigns of the Parties.



4.5
Entire Agreement. This Master Agreement and the Supply Agreements (including
Confirmed Orders issued pursuant thereto), constitute the entire agreement
between the Parties with respect to the subject matter contained herein and any
and all previous agreements, written or oral, express or implied, between the
Parties or on their behalf relating to the matters contained herein are hereby
terminated and canceled. In the event of any conflict between the terms of this
Master Agreement and either of the Supply Agreements, this Master Agreement
shall govern.



4.6
Waiver. No delay or omission in the exercise of any right, power or remedy
hereunder shall impair such right, power or remedy or be construed to be a
waiver of any default or acquiescence therein.



4.7
Amendments. There will be no modification of the terms and provisions hereof
except by the mutual agreement in writing signed by the Parties.



4.8
Governing Law; Venue. The Agreement will be interpreted, construed and enforced
in accordance with the procedural, substantive and other laws of the State of
Iowa without giving effect to principles and provisions thereof relating to
conflict or choice of law even though one or more of the Parties is now or may
do business in or become a resident of a different state. The Parties agree that
all disputes or claims arising out of or related to this Agreement shall be
resolved exclusively by the state or federal courts located in the State of
Iowa, and the Parties hereby waive any objections to the location or
jurisdiction of such county.



4.9
Cumulative Remedies. Unless otherwise specifically provided in this Master
Agreement, the rights, powers and remedies of each of the Parties provided in
this Master Agreement are cumulative and the exercise of any right, power or
remedy under this Master Agreement does not affect any other right, power or
remedy that may be available to either Party under this Master Agreement, the
Supply Agreements, or otherwise at law or in equity.



4.10
Forward Contract/Forward Contract Merchants. The Parties agree that each of them
is a forward contract merchant as set forth in 11 U.S.C. §101 (25). The Parties
also agree that this Master Agreement, along with the Supply Agreements are all
forward contracts as defined in 11 U.S.C. §101 (25). The payments and transfers
described herein shall constitute “Settlement Payments” or margin as set forth
in 11 U.S.C. §§ 101 (51A) and (38).



4.11
No Partnership. This Master Agreement shall not create or be construed to create
in any respect a partnership or any agency or joint venture relationship between
the Parties.



4.12
Costs To Be Borne by Each Party. Except as otherwise provided herein, Producer
and Gavilon shall pay its own costs and expenses incurred in the negotiation,
preparation and execution of this Master Agreement and of





--------------------------------------------------------------------------------




all documents referred to in it.


4.13
Counterparts. This Master Agreement may be executed in any number of
counterparts with the same effect as if Producer and Gavilon had signed the same
document and all counterparts will be construed together and constituted as one
and the same instrument.



4.14
Severability. Any provision of this Master Agreement, which is or becomes
prohibited or unenforceable in any jurisdiction, shall not invalidate or impair
the remaining provisions of this Agreement, and the remaining terms of this
Master Agreement shall continue in full force and effect.



4.15
Headings; Interpretations. The article and section headings used herein are for
convenience of reference only and shall not affect the construction or
interpretation of this Master Agreement. Unless the context of this Master
Agreement otherwise requires, (i) words of any gender shall be deemed to include
each other gender; (ii) words using the singular or plural number shall also
include the plural or singular number, respectively; and (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words shall
refer to this entire Master Agreement. This Master Agreement is the product of
negotiation by and among the Parties hereto. This Master Agreement shall be
interpreted and constructed neutrally as to all Parties, without any Party
deemed to be the drafter of this Master Agreement.



4.16
Time. Except as otherwise specified herein, all times described herein will be
local time in Omaha, Nebraska.



4.17
Confidentiality. The term “Confidential Information” and the related
confidentiality obligations of Producer and Gavilon, respectively, as set forth
in Section 8 of the Feedstock Agreement shall apply to the terms of this Master
Agreement and the information exchanged hereunder.



IN WITNESS WHEREOF, the Parties have each executed this Master Agreement on the
date first above written.


GAVILON, LLC
 
IOWA RENEWABLE ENERGY, LLC
By: /s/ Dennis Stieren
 
By: /s/ Mark A. Cobb
Its: Vice President of Trade Operations
 
Its: Vice-Chairman







